Citation Nr: 1500089	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-24 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder to include depression.

4.  Entitlement to service connection for right eye disorder.

5.  Entitlement to a compensable rating for residuals of an old fracture of the mandible.


REPRESENTATION

Appellant represented by:	Carl S. Pittman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing held in May 2013 before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

The Board's review includes the electronic and paper records.

In August 2014, the Veteran's counsel waived initial agency of original jurisdiction consideration of a May 2013 statement of the Veteran's sister, a retired registered nurse.  38 C.F.R. § 20.1304 (2014).

The Veteran is claiming entitlement to service connection for depression, and there is no current medical evidence of record of an acquired psychiatric disorder.  In light of no current medical evidence of an acquired psychiatric disorder, the issue regarding depression is as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009),

In the September 2010 rating decision, the RO reopened and denied the claim of service connection for bulging disk, L3-4 and L4-5, with facet joint hypertrophy and spinal stenosis (previously claimed as a back disorder).  Nevertheless, despite such action by the RO, the Board must independently determine whether new and material evidence has been received to reopen the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits). The proper issue on appeal, therefore, is whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a back disorder.

The Board is reopening the claim of entitlement to service connection for a back disorder and remanding the claim for further development.  The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2005 rating decision denying a claim of entitlement to service connection for a back disorder is final in the absence of a perfected appeal.

2.  The evidence associated with the claims file since the October 2005 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.


CONCLUSION OF LAW

The October 2005 rating decision denying the claim of entitlement to service connection for a back disorder is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a back disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

      Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).
 
To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

      Analysis

In the October 2005 rating decision, the RO denied entitlement to service connection for a back disorder.  The Veteran did not appeal that denial.  The claim was denied on the bases that there was no medical evidence of a current disability and that there was no evidence of a back disorder in service.  

At the time of the October 2005 rating decision, the evidence of record consisted of service treatment records and a September 2005 VA examination.  The Veteran's service treatment records show no complaints or findings of back symptomology or diagnosis of a back disorder.  At his separation examination, the appellant denied any history of recurrent back pain and the physical examination of the spine was normal.  A report of a September 2005 VA examination reflects diagnoses of spondylosis of the lumbar spine at L3-S1 and chronic recurrent strain in the lower back.
 
The evidence added to the record since the October 2005 rating decision includes VA treatment records, the testimony of the Veteran, and the May 2013 statement of his sister.  A February 2010 VA magnetic imaging scan (MRI) of the lumbar spine shows bulging discs with facet joint hypertrophy and spinal stenosis.  The Veteran testified at his hearing that he injured his back on several occasions in service.  In her May 2013 statement, the appellant's sister, a retired registered nurse, reported that the claimant sustained acute lower back pain and spasm in service and that he now has chronic back pain with spasm.  The medical evidence pertains to whether the Veteran has a current back disability and his testimony and his sister's statement are germane to whether he suffered an in-service back injury or disease.  This evidence is presumed credible for the purpose of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  This medical and lay evidence is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.  Thus, the evidence is considered new and material, and the claim is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been received to reopen a claim of service connection for a back disorder.  The appeal is allowed to this extent.


REMAND

The Veteran is receiving Social Security disability benefits.  As record pertaining to the Veteran's application for Social Security benefit may be relevant to the current claims before the Board, the AOJ obtain records from the Social Security Administration pertaining to his disability claim.

Given the passage of time since the VA examination in September 2010 regarding the residuals of an old fracture of the mandible, another VA examination is necessary.

In light of the service treatment records showing a right leg injury in January 1978 and the Veteran's testimony about his back injuries, a VA examination is warranted.

Due to the service treatment records showing right eye symptomology, a VA examination is necessary.

The Veteran testified that he currently receives VA treatment (see hearing transcript, page 34) and such records should be obtained.

The Veteran testified that he received treatment from a Dr. Covington and Montgomery Hospital and Baptist Jackson.  Hearing transcript, pages 26, 31.  He also testified that he filed a worker's compensation claim for a post-service back injury.  Hearing transcript, pages 26-27.  On remand, the RO should ensure that all pertinent outstanding medical evidence is associated with the claims folder.  

The Veteran testified that a VA doctor rendered an opinion relating his back disorder to service.  Hearing transcript, page 42.  The AOJ should afford the Veteran the opportunity to submit a medical opinion relating his back disorder to service.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he may submit a medical opinion relating his back disorder or any other disorder on appeal to active service.

2.  Ask the Veteran to identify all treatment for his depression, residuals of an old fracture of the mandible, and back, right knee, and right eye disorders.  Attempt to obtain any records from Dr. Covington and Montgomery Hospital and Baptist Jackson.  Regardless of the claimant's response, obtain all records from the Birmingham VA Medical Center and the Central Alabama Veterans Health Care System.

3.  Ask the Veteran to provide assistance in obtaining any records related to his worker's compensation regarding his back and attempt to obtain any records pertaining to his worker's compensation claim.

4.  Contact the Social Security Administration and obtain all records pertaining to the Veteran's disability claim.

5.  Thereafter, in light of the additional evidence obtained, the AOJ should undertake any additional development as to the claim of entitlement to service connection for depression, to include a VA examination if appropriate based on the complete evidence of record.

6.  Thereafter, schedule the Veteran for an examination to determine the nature and severity of his service-connected residuals of an old fracture of the mandible.  The claims folder is to be made available to the examiner or examiners to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to residuals of an old fracture of the mandible.

7.  Schedule the Veteran for a VA examination to determine the nature and extent of his back and right knee disorders.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to back and right knee disorders and address the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any current back disorder is related to his military service, rather than related to other factors, such as age or occupational work?  In addressing this inquiry, the examiner should comment on the evidence that suggest that the Veteran filed a worker's compensation claim for a post-service back injury.

(b)  Is it at least as likely as not (50 percent or greater probability) that any current right knee disorder is related to his military service, including the right leg injury in January 1978?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

8.  Schedule the Veteran for a VA examination to determine the nature and extent of his right eye disorder.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his right eye disorder and address the following.  

Is it at least as likely as not (50 percent or greater probability) that any current right eye disorder is related to his military service, including the in-service right eye symptomatology.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

9.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


